Title: From George Washington to Major General William Heath, 29 October 1778
From: Washington, George
To: Heath, William


          
            Dr Sir,
            Head Quarters [Fredericksburg] 29th Octor 1778
          
          I last evening received your favor of the 25th copy of which I have transmitted to Congress to show them the state of your Magazines—The want of Flour every where opens really a distressing prospect—It is much to be feared we shall find the greatest possible difficulty in supplying the demands for that article through the Winter.
          I inclose you the copy of a Resolve of Congress of the 22d instant, which came to hand Yesterday. I am Dr Sir With the greatest regard & esteem Your most Obet Servant
          
            Go: Washington
          
        